Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/2022 has been entered.
 
Response to Arguments
Applicant's arguments with respect to the prior art rejections of the claims have been considered but are moot in view of the new ground(s) of rejection.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Chen et al (US Pub. No. 2013/0154854), hereafter, “Chen.”

 As to claim 1, Chen discloses a method for implementing intelligent risk detection and mitigation in a transport network by a processor (Abstract, Fig. 1), comprising: 
learning and interpreting behavior of a vehicle in relation to a risk event indicative of bodily harm based on information (Abstract, particularly, “The system may notice the driver and passenger in advance to respond to an exceptional road condition before the vehicle approaches the occurring place of the road condition through a back-end cooperative self-learning mechanism. The back-end cooperative self-learning mechanism may collect the exceptional road conditions from different vehicles and update the database automatically to maintain the accuracy.”) representing a plurality of identified contextual factors, geographical data, current data, historical data, and a learned risk event model ([0029-[0030], particularly, “Through a back-end cooperative self-learning mechanism, event information sensed by different vehicles may be verified and compared, so as to maintain accuracy of the back-end warning event database, and notification or warning events of different degrees are defined according to different confidences calculated. A traffic information database maintained by the back end is then synchronously updated to an in-vehicle warning location database, and exceptional road-condition location information of the in-vehicle warning location database is compared with a vehicle real-time location, so as to achieve the function of advance warning for an exceptional road-condition event. The exceptional road-condition warning system for a vehicle designed in the disclosure provides an ‘exceptional road condition’, including road information, lane information or any information related to abnormal roads suitable for driving. The exceptional road condition includes real-time road-condition information and long existing road-condition information, and such road-condition information is different from ordinary steady and moderate driving modes, and has some potential risks of easily distracting the driver, which may affect safety of driving.”), wherein learning and interpreting the behavior includes identifying, based on a portion of the information that suspicious dynamics of the vehicle exist with respect to another portion of the information corresponding to an identified risk area of a selected region ([0032]-[0033], particularly, “Moreover, the back-end cooperative self-learning mechanism may collect and analyze information of a plurality of lead vehicles traveling through the same road section or in the same driving direction…In addition, the back-end cooperative self-learning mechanism may collect information of a plurality of lead vehicles traveling through the same road section or in the same driving direction, so as to report the judged road condition to an administrative authority or a rescue agency as soon as possible, thereby removing consequential events or providing optimal assistance in real time.”); and 
performing one or more mitigation actions to mitigate risk of occurrence or a possible negative impact of the risk event caused at least in part by the behavior of the entity ([0032]-[0033], particularly, “Moreover, the back-end cooperative self-learning mechanism may collect and analyze information of a plurality of lead vehicles traveling through the same road section or in the same driving direction, and provide the information to a successive vehicle predetermined to travel through the same road section, so that the successive vehicle makes a judgment, even according to different time periods or connected road section information, so as to find recommended road information, for example, may change the lane for driving, so as to save the time of driving, or may be recommended to preferentially avoid the road section having a high danger weight according to exceptional road-condition analysis and warning. In addition, the back-end cooperative self-learning mechanism may collect information of a plurality of lead vehicles traveling through the same road section or in the same driving direction, so as to report the judged road condition to an administrative authority or a rescue agency as soon as possible, thereby removing consequential events or providing optimal assistance in real time.”)
 
As to claims 8 and 15, they are rejected by a similar rationale to that set forth in claim 1’s rejection. 

As to claims 2, 9, and 16, Chen discloses analyzing data gathered from a plurality of data sources relating to the behavior and the selected region ([0032]-[0033], particularly, “Moreover, the back-end cooperative self-learning mechanism may collect and analyze information of a plurality of lead vehicles traveling through the same road section or in the same driving direction, and provide the information to a successive vehicle predetermined to travel through the same road section, so that the successive vehicle makes a judgment, even according to different time periods or connected road section information, so as to find recommended road information, for example, may change the lane for driving, so as to save the time of driving, or may be recommended to preferentially avoid the road section having a high danger weight according to exceptional road-condition analysis and warning. In addition, the back-end cooperative self-learning mechanism may collect information of a plurality of lead vehicles traveling through the same road section or in the same driving direction, so as to report the judged road condition to an administrative authority or a rescue agency as soon as possible, thereby removing consequential events or providing optimal assistance in real time.”).

As to claims 3 and 10, Chen discloses identifying one or more locations within a selected region having a level of risk of occurrence of the risk event greater than a defined risk threshold (Fig. 5 and [0073]).

As to claims 4 and 11, Chen discloses detecting a level of risk of occurrence of the risk event in the selected region according to the behavior; or alerting one or more user equipment (UE) of a plurality of users upon the level of risk of occurrence of the risk event being greater than a defined risk threshold (Fig. 5 and [0073]).

As to claims 5, 12, and 18, Chen discloses providing a list of entities identified as having behavior having a level of risk of causing the risk event greater than a defined risk threshold ([0115], particularly, “As the confidence c.sub.1 also changes to 0.67 (2/3), which is larger than the third order confidence threshold .theta..sub.3 (65%), both the exceptional road-condition event 1 and the exceptional road-condition event 2 are listed as red warnings of the third order confidence threshold, marked as "S1-R" and "S2-R" as shown in the figure.”)

As to claims 6, 13, and 19, Chen discloses including learning a sensitivity map from the plurality of identified contextual factors, the geographical data, the current data, the historical data, the learned risk event model, or a combination thereof ([0029]-[0030]).

As to claim 17, it is rejected by a similar rationale by that set forth in the rejections of 3 and 4.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Siebel et al (US Pub. No. 2017/0006135), hereafter, “Siebel.”

As to claims 7, 14, and 20, Chen discloses initializing a machine learning mechanism to: collecting data gathered from one of a devices and data sources relating to the behavior and the selected region ([0029]-[0030]); learning and defining a level of risk of occurrence of the risk event in the selected region according to the behavior based on analysis of the collected data ([0029]-[0030]); using feedback information to learn behavior of the entity and one or more mitigating actions ([0029]-[0030]); monitoring and determining a presence or absence of a risk of occurrence of the risk event for the selected region according to the behavior of the entity ([0029]-[0030]).
However Chen does not explicitly disclose the devices are a plurality of internet of things (IoT) devices.
But, Siebel discloses collecting data gathered from one of a plurality of internet of things (IoT) devices and data sources relating to the behavior (Abstract and [0523])).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Chen and Siebel in order for Chen’s system to be compatible with a widely used standard so as to extend Chen’s system to a large market.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452